Citation Nr: 1214880	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1988 to August 1992.

This matter came to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in July 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by taking appropriate action to obtain private and VA treatment records, providing a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran testified at a hearing before the Board at the RO in November 2009.  A transcript is of record.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  The Veteran was employed as a State Trooper.  In the present case, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

In the January 2007 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent disability rating, effective August 2006.  The Veteran appealed the initial disability rating assigned.  In October 2011, the RO assigned a 50 percent disability rating, effective September 2010.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to September 22, 2010, the Veteran's service-connected PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Prior to September 22, 2010, the Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected PTSD, prior to September 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9411 (2011).

2.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD, from September 22, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in December 2006.  The RO provided the appellant with additional notice in September 2007 and August 2010, subsequent to the initial adjudication.  Altogether, the notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the September 2007 and August 2010 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a July 2009 statement of the case and October 2011 supplemental statement of the case, following the provision of notice in September 2007 and August 2010, respectively.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained VA treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations in January 2007 and September 2010, and afforded the Veteran the opportunity to give testimony before the Board at the RO in November 2009.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436   (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further appears to have acknowledged that without those examples, differentiating between evaluations would be extremely ambiguous.  Id. at 442. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).


Factual Background

The Veteran was afforded a VA examination in January 2007.  At the time, he was employed by the Department of Public Safety as a Highway Patrolman/Trooper for 12 years.  As a sergeant, he spent most of his time in supervisory/administrative duties.  Prior to that he was a deputy sheriff.  He had a teenage son from his first marriage and a daughter from his second marriage.  He attributed the dissolution of his first marriage and some difficulties with his current marriage to his PTSD.  He was described by the VA examiner as neatly groomed and casually dressed.  The Veteran was seen as alert, fully oriented, candid, pleasant and cooperative.  It was noted that he was a reliable historian.  He was found logical, coherent, relevant and articulate.  It was observed that he spoke in normal conversional tones, and his speech was neither over nor under productive.  His affect was deemed appropriate to his essentially euthymic mood, and the content and context of the interview.  The VA examiner found no evidence of history of hallucinations, delusions and suicidal/homicidal ideations even though he admitted to all of the aforementioned symptoms.  The VA examiner noted that the Veteran's immediate and remote memory functions were intact, but that the Veteran had some difficulty with recent memory.  To the VA examiner, the Veteran's recollections of personal historical data seemed intact; and the Veteran's judgment for simulated scenarios, insight, ability to abstract and calculate and reality testing were within normal limits.

The VA examiner found that the Veteran attended well to the interview, was able to maintain personal hygiene and exhibited no inappropriate, ritualistic or obsessive behaviors.  The Veteran reported difficulty in falling and staying asleep, which was usually secondary to nightmares.  The VA examiner diagnosed chronic PTSD manifested by recurring and intrusive thoughts and dreams (nightmares), hypervigilance, hyperarousal, intermittent excessive use of alcohol in attempts to self medicate PTSD symptoms, irritability and anger, insomnia, irritability and anger, insomnia, attempts to avoid situations reminiscent of combat situations, intermittent anxiety, social isolation and withdrawal.  The VA examiner assigned a GAF score of 55.  The VA examiner noted that the Veteran was mentally capable of performing the activities of daily living and was able to establish effective work and social relationships, but has had difficulty with supervisory personnel as well as intermittent marital problems that prompted his divorce.  He further noted that the Veteran was able to understand simple and complex commands as well as retain and implement them.  The VA examiner concluded the report by stating that the Veteran has never been suicidal and is not considered a danger to either himself or others.

A September 2007 VA screening reveals that when asked how often he felt little interest or pleasure in doing things, and how often he felt down, depressed or hopeless in the past two weeks, the Veteran responded that it was nearly every day.    
In a patient health questionnaire, he stated that in the last 2 weeks, he has felt little interest or pleasure in doing things nearly every day.  He reported that his symptoms made it very difficult for him to do his work, take care of things at home, or get along with others.

In a statement received in October 2007, the Veteran report seeing a private physician for symptoms of depression, panic attacks and vivid dreams.  

A June 2008 VA social work note provides that the Veteran lived with his spouse and daughter.  The Veteran saw his eldest son infrequently.  The Veteran still worked as a State Trooper, but shared that he felt anxiety and his PTSD symptoms whenever he responded to an accident or whenever there was loss of life.  The Veteran engaged in hunting as his recreational/leisure activity.  He had no friends.  He believed in God, but did not attend services.  The Veteran shared that he had nightmares, poor sleep, frequent thoughts, symptom trigger, hypervigilence, increased startle response, avoidance, irritability, and anxiety in social settings and crowds.  The social worker found that the Veteran was dressed appropriately and had good eye contact.  The Veteran was cooperative.  It was noted that the Veteran was able to focus and his speech was spontaneous and was normal in rate and volume.  He had flattened affect and neutral mood with limited range and intensity.

It was noted that the Veteran was alert and oriented in all four spheres.  The Veteran's thoughts were deemed coherent, logical and goal directed.  There were no loose associations, no flight of ideas and no ideas of reference.  The Veteran denied suicidal and homicidal ideations.  There were also no delusions, and no auditory and visual hallucinations.  Insight was seen as fair and judgment was deemed intact.  The Veteran slept poorly waking up through the night and having nightmares.  He reported that this interest decreased and that his energy was ok.  He found himself to be forgetful.  The Veteran also reported being irritable.  He denied any physical assaults and damaging property.  He admitted to anxiety attacks that occurred approximately 3 to 4 times weekly.  He admitted to having passive thoughts of suicide, but never made plan or attempted it.  The Veteran was given a GAF score of 68.

The Board acknowledges the Veteran's statement received in July 2009 in which asserted that a 50 percent rating is warranted.  He noted the GAF score of 55 assigned in January 2007, and noted the symptoms of sleep problems, hypervigilance, hyperarousal, intermittent excessive use of alcohol, irritability, anger, intermittent anxiety, social isolation and withdrawal.  He further noted the panic attacks he had three times per week.

At the November 2009 hearing before the Board at the RO, the Veteran testified to depression, mood swings, trouble sleeping, migraines, panic attacks and anxiety.  He further testified to experiencing loss of energy.  He stated that he did not do anything socially and just stayed at home.  He testified that he had no friends.

When the Veteran was afforded another VA examination in September 2010, he reported experiencing depressive symptoms on a daily basis.  The VA examiner noted that the depression was directly related to his PTSD.  To the VA examiner, the symptoms appeared severe in magnitude.  He reported that the quality of his marriage had been significantly and negatively affected by his PTSD symptoms. The symptoms were also negatively impacting his relationship with his two children who at the time were 2 and 6 years old.  The Veteran reported that he no longer socialized and preferred to stay at home since he did not like being around others.  It was noted that the Veteran no longer engaged in leisure activities other than watching television.  

The Veteran's appearance was described as clean, neatly groomed and casually dressed.  It was observed that his speech was soft/whispered.  The Veteran was cooperative toward the examiner.  His affect was blunted and his mood was anxious and depressed.  His attention was intact and he was oriented to time, place and person.  Thought process and thought content were deemed unremarkable.  There were no delusions.  As for judgment, the Veteran understood outcome of behavior.  The VA examiner found that the Veteran had average intelligence.  The Veteran reported sleep impairment.  There were no hallucinations. The Veteran did not display inappropriate behavior, or obsessive/ritualistic behavior.  The Veteran reported panic attacks that occurred several times per week.  There were no homicidal/suicidal thoughts, violence or problems with daily activity.  The extent of impulse control was seen as fair.  The VA examiner found that the Veteran was able to maintain personal hygiene.  It was noted that there were no problems with activities of daily living.  While recent and remote memory were normal, immediate memory was mildly impaired.  The Veteran noticed that he was more forgetful in a day to day environment.  

The Veteran reported that he was a State Trooper for 10 to 20 years.  Less than 1 week was lost from work during the last 12-month period due to an incident involving customs on the Texas border when he was not on duty.  Problems listed related to occupational functions were decreased concentration, inappropriate behavior and poor social interaction.  The VA examiner diagnosed chronic PTSD and did not assign a GAF score.  

Analysis

I.  Prior to September 22, 2010
 
Prior to September 22, 2010, the Veteran exhibited symptoms contemplated by the already assigned 30 percent rating-occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, chronic sleep impairment and mild memory loss.  

There was no evidence of reduced reliability or productivity to warrant a higher rating of 50 percent.  While he claimed at a September 2007 VA screening that his symptoms made it very difficult for him to do his work, take care of things at home or get along with other people, he still worked in the Department of Public Safety as a Highway Patrolman/Trooper.  He had a supervisory role.  Despite reports that he had no friends, had difficulty with supervisory personnel and intermittent marital problems, the VA examiner in January 2007 found that the Veteran was able to establish effective work and social relationships.  The VA examiner found that the Veteran was able to understand and implement simple and complex commands.  

The Board acknowledges that the Veteran was assigned a GAF score as low as 55, which is indicative of moderate symptoms that are associated with a 50 percent rating.  However, the Board finds that a higher rating is not warranted prior to September 22, 2010.  A January 2007 VA examiner found that the Veteran was logical, coherent, relevant and articulate.  He found that the Veteran spoke with normal conversational tones, and his speech was neither over nor under productive.  In June 2008, a VA social worker reported that the Veteran's speech was spontaneous and he spoke at a normal rate and volume.  Overall, there was no evidence of circumstantial, circumlocutory or stereotyped speech.  The Board also acknowledges that in a letter received in July 2009, the Veteran reported social isolation and withdrawal.  Nevertheless, there was no evidence that he did not get along with his coworkers at the Department of Public Safety.  Additionally, one would assume that the position he held as a State Trooper would require him to interact with the public at large.    

When considering the other criteria specifically listed for a 50 percent rating, the Board acknowledges the Veteran's reports of anxiety attacks more than once a week and his testimony regarding loss of energy and staying at home since he did not want to do anything socially, which show disturbances of motivation and mood.  However, it does not appear that such symptoms interfered with his establishing and maintaining effective and social relationships as he would have to work with and deal with others on a day-to-day basis.  Also, the Veteran did not exhibit difficulty in understanding complex commands as noted in the January 2007 VA examination report.  While the VA examiner found that the Veteran's immediate and remote memory were intact, the VA examiner found that the Veteran had some difficulty with recent memory, which the Board notes is contemplated by the 30 percent rating.  There was no evidence of impairment of short or long-term memory.  Also, judgment and the ability to abstract were viewed as within normal limits in January 2007.  Insight was fair, and judgment was deemed intact when he was seen by a VA social worker in June 2008.          

Based on the above, the Board believes that the PTSD impairment prior to September 22, 2010, fit within the rating criteria for a 30 percent rating.  The preponderance of the evidence is against the claim for evaluation in excess of 30 percent for PTSD, prior to September 22, 2010.

II.  From September 22, 2010

From September 22, 2010, the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  For the reasons set forth below,  the Board finds that the current 50 percent rating adequately reflects the current level of impairment.  

The Board acknowledges that the VA examiner in September 2010 stated that the Veteran's symptoms appeared severe in magnitude.  While he did share that his PTSD symptoms have negatively impacted his relationship with his children, there was no indication of deficiencies in most areas such as work, judgment, thinking or mood to warrant a rating of 70 percent.  

The Veteran reported decreased concentration, inappropriate behavior and poor social interaction.  While the Veteran is competent to report his symptoms, the Veteran does not find such report credible.  His thought process and content were deemed remarkable.  He experienced no delusions or hallucinations.  Regarding his judgment, he understood outcome of behavior.  The VA examiner found that he was of average intelligence.  Further, the Veteran was still employed by the state, and time lost from work was not due to his PTSD symptoms, but rather due to an incident that occurred when he was off duty.  The VA examiner responded in the negative when asked if the Veteran exhibited inappropriate behavior.  The Veteran also reported that he did not like being around others, but the Board notes that he was employed in an occupation that requires public interaction.  

As for the specific criteria listed in a 70 percent rating, there was no suicidal ideation as the Veteran denied suicidal thoughts.  It was noted at the September 2010 VA examination that he did not exhibit obsessional rituals, and that the Veteran had no problems with daily activity.  While he did report panic attacks and depressive symptoms, there was no evidence that this affected his ability to function independently, appropriately and effectively.  He was cooperative during the examination.  Also, being employed as a State Trooper for years indicates his ability to function in an independently, appropriate and effective manner. 

As for the remaining symptoms, impulse control was deemed fair as opposed to impaired.  He was oriented in all three spheres.  He was described as clean, neatly groomed and casually dressed.  The VA examiner found that the Veteran was able to maintain personal hygiene.  There was no evidence of difficulty in adapting to stressful circumstances and there was no evidence of the inability to establish and maintain effective relationships.  It is doubtful to the Board that he would have been able to function as a State Trooper for over a decade if otherwise.  
 
The preponderance of the evidence is against the claim for evaluation in excess of 50 percent for the Veteran's PTSD, from September 22, 2010.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability. For these reasons, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected PTSD, prior to September 22, 2010, is not warranted.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD, from September 22, 2010, is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


